          Case 1:21-cr-00261-AJN Document 26 Filed 08/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    8/4/21


  United States of America,


                  –v–                                                           21-cr-261 (AJN)

                                                                                    ORDER
  Sheng-Wen Cheng,
        a/k/a “Justin Cheng,”
        a/k/a “Justin Jung,”

                        Defendant.


ALISON J. NATHAN, District Judge:

       On August 2, 2021, the Government submitted a letter motion that references a victim

impact statement submitted to the Court in writing. Dkt. No. 24. The Court is not yet in receipt

of the statement. The Government shall submit the statement to the Court by 5:00 p.m. on

August 4, 2021.

       SO ORDERED.

Dated: August 4, 2021                             __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
